PER CURIAM.
We have for review Lott v. Lawrence, 564 So.2d 197 (Fla. 3d DCA 1990), based on express and direct conflict with Thomas v. Dyess, 557 So.2d 196 (Fla. 2d DCA 1990), quashed, 580 So.2d 150 (Fla.1991). The single issue presented by this case has been resolved by our opinion in Bowens v. Tyson, 578 So.2d 696 (Fla.1991). Accordingly, the opinion under review is approved.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, GRIMES and HARDING, JJ., concur.
BARKETT, J., concurs specially with an opinion, in which KOGAN, J., concurs.